Citation Nr: 1631180	
Decision Date: 08/05/16    Archive Date: 08/12/16

DOCKET NO.  12-06 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claims for service connection for posttraumatic stress disorder (PTSD).

2.  Whether new and material evidence has been submitted to reopen the claims for service connection for major depressive disorder and bipolar disorder.

3.  Entitlement to service connection for a low back disorder.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

D.M. Casula, Counsel


INTRODUCTION

The Veteran served in the Army National Guard with active duty for training from June 1991 to September 1991, and served in the Army on active duty from April 1992 to February 1994.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2009 rating decision of the Jackson, Mississippi Regional Office (RO) of the Department of Veterans Affairs.  This matter further comes before the Board from a December 2009 rating decision in which the RO denied service connection for a low back disorder.  Jurisdiction of this matter has been transferred to the Detroit RO.

The issues of entitlement to service connection for PTSD, for major depressive disorder/bipolar disorder, and for a low back disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed April 2003 rating decision, the RO denied service connection for major depression, bipolar disorder, and PTSD.  No new and material evidence was submitted within one year. 

2.  By an unappealed April 2006 rating decision, the RO found that new and material evidence had not been submitted to reopen the claim for service connection for PTSD, major depression, and bipolar disorder.  No new and material evidence was submitted within one year. 

3.  Evidence was received since the April 2006 rating decision, which is new and material and raises a reasonable possibility of substantiating the claims for service connection for major depression, bipolar disorder, and PTSD.


CONCLUSION OF LAW

New and material evidence has been received since the final April 2006 RO rating decision, and the claims for service connection for major depression, bipolar disorder, and PTSD are reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2015); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  Given the favorable decision contained herein, the Board finds that discussion of the VCAA notice and assistance provided to the Veteran is unnecessary.

II. Factual Background and Analysis

In general, decisions of the RO and the Board that are not appealed in the prescribed time period are final.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.1100, 20.1103 (2015).  A finally disallowed claim, however, may be reopened when new and material evidence is presented or secured with respect to that claim.  38 U.S.C.A. § 5108 (West 2014).

Regardless of the action taken by the RO, the Board must determine whether new and material evidence has been received subsequent to an unappealed RO denial.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  As part of this review, the Board considers evidence of record at the time of the previous final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim, and evidence submitted since a prior final disallowance.  Evans v. Brown, 9 Vet. App. 273, 285-86 (1996).
New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2015).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, to include by triggering the Secretary's duty to assist or consideration of a new theory of entitlement.  Shade, 24 Vet. App. at 117-18. 

To establish service connection, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called nexus requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

In an April 2003 rating decision, the RO denied service connection for depression and bipolar disorder because the service treatment records (STRs) were silent and there was no evidence of a nexus.  The RO denied service connection for PTSD because a VA examiner found that the PTSD was due to pre-and post-military trauma.  The Veteran did not appeal that decision nor submit new and material evidence within one year.  The rating decision is thus final based on the evidence then of record.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  In an April 2006 rating decision, the RO did not reopen the claim for service connection for depression and bipolar disorder because the new evidence was cumulative and didn't show evidence that depression was due to service.  The RO declined to reopen the claim of service connection for PTSD because there was still no verified in-service stressor and no evidence of a nexus.  The Veteran did not appeal that decision nor submit new and material evidence within one year.  The rating decision is thus final based on the evidence then of record.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

The evidence of record at the time of the April 2006 rating decision included service treatment records (STRs), a VA examination report, private and VA treatment records, and the Veteran's statements.  STRs showed no report or finding of major depression, bipolar disorder, or PTSD.  

VA treatment records showed that in February 2003, the diagnoses included depression and rule out bipolar disorder.  In March 2003, she reported a history of anxiety and depression.  In a discharge summary dated in March 2003, it was noted that the Veteran had a long history of psychiatric problems and she reportedly tried to commit suicide in 1987.  In April 2003, she reported being hospitalized in 1996 for depression.  In June 2003, the diagnoses included PTSD from sexual trauma (not military), rule out bipolar affective disorder, and rule out anxiety disorder.  

On a VA examination in July 2003, she reported being sexually abused by an uncle prior to service, and that she was raped after service in 1996 or 1997.  She reported having depressive symptoms in service, but had the most severe depression after discharge.  The diagnoses included major depression, severe, recurrent, and PTSD, severe, recurrent.  The examiner noted the Veteran was an extremely poor historian, probably due at least in part to depression-induced memory impairment and PTSD-induced avoidance, and that after her discharge from the military, the Veteran appears to have deteriorated significantly and she began using drugs and alcohol.  It was noted that the Veteran believed her depression was directly related to her unfair discharge from the military, and the examiner noted that the timeline of the onset of her severe depressive symptoms appeared to support this claim.  The examiner noted that the Veteran also suffered from PTSD due to both pre- and post-military traumas, but she did not appear to have had any military traumas. 

In an August 2005 VA discharge summary, the diagnoses were bipolar disorder and borderline personality disorder.  In a social work assessment dated in September 2005, it was noted that the Veteran admitted to having MST (military sexual trauma), but denied being raped and did not want to talk about it.  She reported she was sexually abused by an uncle when she was little, and again in service.  Vet Center treatment records showed that in November 2005, the Veteran was seen for a first visit and the diagnosis was chronic severe PTSD with severe depression.  The Veteran reported she went into depression in service, and that she had been raped by another soldier while in the field in Germany on a support mission.  She indicated she reported the assault to her NCO, but never told anyone else.  The Veteran reported she drank more and stated using cocaine after the rape, and that she was discharged after one urinalysis tested positive for cocaine.  She reported she was not offered treatment or asked why she had used more alcohol and used cocaine.  The diagnoses included probable chronic PTSD with depression.  

Evidence submitted subsequent to the April 2006 rating decision includes VA examination reports, private medical records, and the Veteran's statements.  In a June 2008 VA psychiatric treatment record, the assessment included PTSD related to MST (military sexual trauma) and depression.  In a July 2008 VA treatment record, the Veteran reported she was depressed for 15 years, and that in 1995 her grandmother died and she had a psychotic break and was hospitalized for 4 to 5 months.  She reported that at that time she started using drugs and also attempted suicide.  It was noted that she did not meet the DSM-IV criteria for PTSD, but her diagnoses included anxiety disorder: panic, general anxiety, social phobia; psychotic disorder: schizoaffective disorder bipolar type; and addictive disorder:  cocaine dependence, tobacco use disorder.  In an August 2008 psychiatric progress note, the diagnoses included PTSD, secondary to MST, and depression.  

In a statement dated in September 2009, the Veteran indicated she was amending her claims for PTSD and major depression/bipolar disorder to be considered as due to MST which she indicated occurred during her period of active duty.

The Board finds that new and material evidence has been presented.  The evidence, including her lay statements and medical evidence, is new because it was not previously submitted to VA.  The evidence is material because it relates to unestablished facts necessary to establish the claim - evidence of an in-service event, a military sexual trauma, and evidence of a psychiatric disorder secondary to that trauma.  See 38 C.F.R. § 3.303(a); Shedden, 381 F.3d at 1167.  Additionally, the evidence is neither cumulative nor redundant as that evidence was not of record at the time of the prior denial.  See 38 C.F.R. § 3.156(a).  Further, new evidence is to be presumed credible for purposes of deciding whether a previously denied claim may be reopened.  Justus, 3 Vet. App. at 513.  Moreover, when considering the new evidence in conjunction with the evidence already of record, combined with VA assistance including an examination, it raises a reasonable possibility of substantiating the claim.  Shade, 24 Vet. App. at 117.  Accordingly, for all of the above reasons, the Veteran's claims are reopened.   


ORDER

New and material evidence having been received, the claims for service connection for major depression/bipolar disorder and for PTSD are reopened; to this extent only the appeals are granted.


REMAND

Regarding the claim for a psychiatric disorder, remand is required for a VA examination with opinion.  A VA examination is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  

The Veteran essentially contends that her PTSD, major depression, and bipolar disorder are related to her active service.  She has contended that her psychiatric disorder resulted from a sexual assault in service, and claimed that she started drinking more alcohol and used cocaine after this assault occurred.  She has alternatively contended that a psychiatric disorder existed prior to service and was aggravated therein.  As noted above, the Veteran has (or has had) current psychiatric diagnoses, including major depression, bipolar disorder, and PTSD.  She has contended that she has had symptoms of depression and PTSD since service.  

Service personnel records show that the Veteran tested positive for cocaine use in August 1993, and was subsequently separated due to this offense.  On a VA examination in July 2003, the diagnosis included PTSD due to pre and post military trauma, and it was noted that the Veteran did not appear to have a military trauma.  VA treatment records show that in 2008 the diagnoses included PTSD related to MST.  

In summary, then, there are multiple psychiatric diagnoses of record.  Additionally, the Veteran has competently alleged in-service events and asserted that she has had psychiatric symptoms since that even.  Additionally, a diagnosis was made of a psychiatric disorder due to an in-service event.  However, no explanation was provided for that statement, and it isn't clear if a review of the relevant records was conducted prior to that assessment.  Accordingly, there is insufficient evidence to decide the claim and an examination is warranted.  

Regarding the claim for service connection for a low back disorder, remand is required to obtain a VA examination.  A VA examination is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); McLendon, 20 Vet. App. at 83-86.  

The Veteran contends that her low back disorder began during service when she was involved in a motor vehicle accident (MVA), and that she has had low back pain since service.  STRs show that the Veteran was in a car accident in June 1992 and was seen for complaints of neck, mid and lower back, and shoulder pain.  The assessment included head lacerations, and neck and back pain with sciatica.  X-rays of the lumbar, thoracic, and cervical spine were assessed as normal, but grade I, L5-61 spondylolisthesis was noted.  In July 1992, she continued to complain of low back pain and hip pain, and the assessment was low back pain and hip contusion.   In January 1993, she was seen for various complaints including lower back pain, and reported she was in a car accident in June 1992 and injured her head and neck, and reported numbness of the left buttock, posterior side of thigh.  The impression was cervical and lumbar strain.  In July 1993, she complained of back and neck pain, and it was noted she had been seen for neck and back pain before.  The assessment was history of increased fatigue and rule out anemia.  On a report of medical history prepared in conjunction with her separation examination, the Veteran reported she had a head injury in a car accident in Germany in June 1992.  She responded "no" to having recurrent back pain, and clinical evaluation of the spine was normal.  

VA treatment records show that in April 2003, it was noted that the Veteran reported a history of chronic low back pain related to an MVA in service in approximately 1991 where she was reportedly hospitalized for 6 days after having trauma to her head and back.  In June 2003, she complained of low back pain and reported that her back pain began when she was involved in a MVA in Germany.  In June 2009, she was seen in the emergency room complaining of low back pain since she fell trying to climb in her window when she was locked out.  An x-ray was negative, and she was treated for low back sprain.  An MRI of the lumbar spine dated in June 2010 showed protrusion of L2-L3 disc and a bulging of disc at L4/L5.  

In light of the Veteran's contentions and the record on appeal, and because the Board lacks sufficient medical evidence to render a decision on this issue, a VA examination should be obtained to determine the probable etiology of the Veteran's low back condition, to include whether a low back condition may be related to service.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of his low back disorder.  The entire claims file should be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that the low back disorder had onset in, or is otherwise caused by, active military service, to include the motor vehicle accident in 1992.  The examiner must address the Veteran's lay statements regarding symptoms post-accident and post-discharge.  

4.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of each diagnosed psychiatric disorder, to include both PTSD and non-PTSD psychiatric disorders.  The claims file must be reviewed in conjunction with the examination.  All testing deemed necessary must be conducted and results reported in detail.  The examiner must elicit from the Veteran a detailed history of the alleged in-service events, and the Veteran's post-service medical and psychiatric history.  A thorough explanation for all conclusions must be provided.

Based on the review of the claims file and the results of the examination, particularly the Veteran's psychiatric history as elicited during the examination and any information in her personnel records, the examiner is requested to provide an opinion as to whether it is at least as likely as not (a probability of at least 50 percent or more) that the Veteran exhibited symptoms and behaviors consistent with behavioral changes expected to follow from the claimed personal assault, and if so, whether any of his current psychiatric diagnoses, to include PTSD and/or major depressive disorder, are related to the alleged incident(s).  

The examiner is also requested to address generally whether PTSD and each other diagnosed psychiatric disorder are at least as likely as not (a 50 percent or more probability) etiologically related to an event, injury or disease in service.  

5.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6.  Ensure compliance with the directives of this remand.  If a report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

7.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


